Citation Nr: 1139831	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-20 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tension headaches.  

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to Agent Orange.  

5.  Entitlement to service connection for prostate condition, to include as a result of exposure to Agent Orange.  

6.  Entitlement to service connection for bilateral ankle condition to include degenerative joint disease and post traumatic arthritis.  

7.  Entitlement to service connection for bilateral knee condition to include degenerative joint disease and post traumatic arthritis.  

8.  Entitlement to service connection for a disability manifested by left side pain.  

9.  Entitlement to service connection for bilateral shoulder condition.  

10.  Entitlement to an initial compensable rating for service connected hyperhidrosis of the left arm.  


REPRESENTATION
Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1962 to May 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2005, June 2006, and June 2009 rating decisions issued by the RO.  The Veteran perfected timely appeals.   

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge.  A copy of a transcript from that hearing has been reviewed and associated with the claims file.  

The issue of entitlement to a compensable rating for hyperhidrosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 1984 rating decision denied the Veteran's claim for service connection for headaches.  

2.  Evidence received since the July 1984 RO decision is cumulative or redundant and, therefore, does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for headaches.  

3.  An unappealed February 2003 rating decision denied the Veteran's claim for service connection for hearing loss.  

4.  Evidence received since the February 2003 RO decision is cumulative or redundant and, therefore, does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for hearing loss.  

5.  Though the Veteran has been diagnosed with PTSD no evidence has been submitted which corroborates the Veteran's reported stressor.   

6.  Competent medical evidence does not show that the Veteran has a psychiatric condition which is causally related to his military service.




7.  The Veteran did not serve in the Republic of Vietnam during the Vietnam Era and Service Department records do not show exposure to herbicides.  

8.  Diabetes mellitus was not noted in service, and although post-service medical records show a diagnosis of diabetes mellitus there is no competent evidence of a medical relationship between any such disability and the Veteran's military service.  

9.  The Veteran does not have a currently diagnosed prostate disability.  

10.  A disease or injury of the right or left ankle was not manifested during service, was not shown within one year after service, and is not shown to have been related to service. 

11.  A disease or injury of the right or left knee was not manifested during service, was not shown within one year after service, and is not shown to have been related to service.

12.  The Veteran has not been diagnosed with a disability manifested by left side pain.  

13.  The Veteran has not been diagnosed with a bilateral shoulder disability.  


CONCLUSIONS OF LAW

1.  The July 1984 rating decision, denying service connection for headaches, is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2011).

2.  New and material evidence has not been received to reopen the claim of service connection for headaches.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1105 (2011). 

3.  The February 2003 rating decision, denying service connection for hearing loss, is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2011).

4.  New and material evidence has not been received to reopen the claim of service connection for hearing loss.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1105 (2011). 

5.  The criteria for service connection for a psychiatric disorder, to include PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (f), 3.307, 3.309 (2011).

6.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

7.  The criteria for service connection for prostate condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

8.  The criteria for establishing entitlement to service connection for a disability of the ankles are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011).  

9.  The criteria for establishing entitlement to service connection for a disability of the knees are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011).  

10.  The criteria for the establishment of service connection for left side disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).  

11.  The criteria for the establishment of service connection for bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119- 20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, the January 2006 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including what constitutes "new" and "material" evidence to reopen a previously denied claim for service connection.  This letter provided the Veteran notice of the basis for the previous denial of the claims for service connection for headaches (i.e., the evidence did not show that the condition was incurred in service) and for hearing loss (i.e., the evidence did not show the condition was incurred in service).  The failure to provide this notice prior to the adjudication of a veteran's claim generally constitutes prejudicial error by VA.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  The January 2006 letter from the RO provided notice consistent with the requirements in Kent.  

In addition, this letter, as well as August 2005 and September 2008 letters indicated the types of evidence necessary to substantiate his claims, and the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) , VA essentially satisfied the notification requirements of the VCAA by way of this letter by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence that VA would seek to obtain; and (3) informing the Veteran about the information and evidence that he was expected to provide.  38 C.F.R. § 3.159(b) (2011).

Additionally, where the claim involves entitlement to service connection, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all the elements of a claim for service connection, to specifically include notice that a disability rating and an effective date will be assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such notice was provided to the Veteran in the September 2008 letter.  After the Veteran was afforded opportunity to respond to the notice identified above, the July 2009 December 2009 supplement statement of the case (SSOC) and SOC, respectively reflects readjudications of the claims on appeal.  In addition, although the Veteran was not provided notice until May 2007 regarding assignment of disability ratings and effective dates (in the event that the claim was granted); the Board's decision herein denies the claims.  As no disability rating or effective dates are being, or are to be assigned, there is therefore no possibility of prejudice to the Veteran under the requirements of Dingess.  Hence, while some of this notice was provided after the rating action on appeal, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, personnel and service department records, VA outpatient treatment reports, private medical records, VA examination reports and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

II. Pertinent Laws and Regulations

A.  Petition to Reopen Headache and Hearing Loss Claims

In general, rating decisions that are not timely appealed are final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  A claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Here, the claims to reopen were received in November 2005 and August 2008 therefore, the current version of the law, which is set forth in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, then the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all of the evidence, both new and old, after ensuring that VA's statutory duty to assist the claimant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and material evidence has been submitted, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Service connection may be established by a continuity of symptomatology [note: not necessarily continuity of treatment] between a current disorder and service. Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent to a claim for service connection, if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126- 27 (1993).  A lay person is competent to testify in regard to the onset and continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").
Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Analysis

A.  Petition to Reopen Headache and Hearing Loss Claims

1.  Headaches

In a July 1984 rating decision, the RO denied entitlement to service connection for headaches.  The evidence at that time consisted of service treatment records and VA treatment records.  Service treatment records showed that in September 1962 the Veteran sought treatment for headache and malaise.  The Veteran's April 1966 separation examination was normal but it was noted that the Veteran reported suffering from occasional severe headaches which were self-treated.  VA treatment records showed that the Veteran sought treatment for headaches and was diagnosed with headaches and migraines.  

Because the basis of the prior final denial in July 1984 was that the evidence failed to show that the Veteran's headaches were related to military service, in this case, the new and material must tend to show that the Veteran's bilateral headaches are related to service.  

The evidence added to the record since the July 1984 rating decision includes VA treatment records and testimony from the Veteran's June 2011 Board hearing.  VA treatment records show no specific treatment or complaints of headaches but do show a history of chronic headaches.  At the Veteran's June 2011 Board hearing, the Veteran testified that he suffers from headaches/migraines and mostly in the context of his mental health issues.  

The evidence the Veteran has provided to VA in his current claim to reopen is substantially similar to the evidence the Veteran provided prior to the July 1984 RO decision; it does not relate to crucial unestablished facts necessary to substantiate the claim, as the new evidence shows merely that the Veteran reported a history of chronic headaches.  Therefore, there is no new evidence that shows the Veteran's current headaches are related to his active duty service.

Accordingly, the newly submitted contentions do not provide any new competent evidence that would indicate that the Veteran's headaches were incurred or aggravated during his period of active duty service.  Rather, the evidence is cumulative and redundant, already received and considered by the RO in its final July 1984 decision.  Since there is no new competent non-redundant evidence that links the Veteran's headaches to his active duty military service, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the Veteran's claim.

Consequently, the Board finds that new and material evidence has not been received since the July 1984 final RO decision and reopening the claim for service connection for headaches is not warranted.

2.  Hearing Loss

In a February 2003 rating decision, the RO denied entitlement to service connection for hearing loss.  The evidence at that time consisted of the Veteran's service treatment records and the report of a January 2003 VA (fee basis) audiological examination.  Service treatment records showed that upon separation from service in April 1966, the Veteran's hearing was normal.  Additionally, October 1963 and February 1966 hearing conservation data shows that the Veteran worked on the flight line and in the hanger shop and showed that hearing protection was worn.  Audiometric tests on both occasions showed hearing within normal limits.  The January 2003 examination report showed that the Veteran was diagnosed with bilateral hearing loss.  The examiner opined that based on the statement provided which indicated that the Veteran had normal hearing at separation; it is not likely that the hearing loss seen on examination is related to military noise exposure.   

The evidence added to the record since the February 2003 rating decision includes VA treatment records and testimony from the Veteran's June 2011 Board hearing.  VA treatment records show no specific treatment or complaints of headaches but do show a history of chronic headaches.  At the Veteran's June 2011 Board hearing, the Veteran testified that during service he was exposed to loud, acoustic noise on a regular basis as part of his duties as a mechanic.  The Veteran stated that he worked on jet engines and was exposed to jet fans.  He reported having very little hearing protection if any.   

Because the basis of the prior final denial in February 2003 was that the evidence failed to show that the Veteran's bilateral hearing loss was related to military service, in this case, the new and material must tend to show that the Veteran's bilateral hearing loss is related to service.  

The evidence the Veteran has provided to VA in his current claim to reopen is substantially similar to the evidence the Veteran provided prior to the February 2003 RO decision; it does not relate to crucial unestablished facts necessary to substantiate the claim, as the new evidence shows merely that the Veteran was exposed to noise as a mechanic in-service, but this evidence was of record prior to the February 2003 rating decision (see February 1966 and October 1963 hearing conservation data).  Therefore, there is no new evidence that shows the Veteran's current hearing loss is related to his active duty service.

While the Veteran is competent to describe certain symptoms, he is not competent to provide testimony regarding the etiology of his hearing loss according to VA standards.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence is competent when a layperson is competent to identify a medical condition, when a layperson is reporting a contemporaneous medical diagnosis, or when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  See also Jandreau, 492 F.3d at n. 4 (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  Furthermore, the above testimony made by the Veteran is essentially consistent with, and accordingly cumulative of, the information provided in the Veteran's service medical records.  It is eminently clear under 38 C.F.R. § 3.156(a) that such cumulative and redundant evidence, even if it were found competent and presumably credible, is insufficient to reopen a claim that was the subject of a prior final denial.

Accordingly, the newly submitted contentions do not provide any new competent evidence that would indicate that the Veteran's hearing loss was incurred or aggravated during his period of active duty service.  Rather, the evidence is cumulative and redundant, already received and considered by the RO in its final February 2003 decision.  Since there is no new competent non-redundant evidence that links the Veteran's hearing loss to his active duty military service, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the Veteran's claim.

Consequently, the Board finds that new and material evidence has not been received since the February 2003 final RO decision and reopening the claim for service connection for hearing loss is not warranted.

B.  Service Connection Claims

Psychiatric Disorder-to include PTSD

According to 38 C.F.R. § 3.304(f) (2011), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.

With regard to the third PTSD criterion, prior to July 13, 2010, evidence of a stressor in service, the evidence necessary to establish that the claimed stressor actually occurred varied depending on whether it could be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Prior to July 13, 2010, where, conversely, a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone would not be sufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, in these situations, the record must contain service records or other corroborative evidence that substantiates or verifies his statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Previously, a medical opinion diagnosing PTSD after the fact did not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

VA recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied.  First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.

The Board notes that in the instant case, the Veteran has not alleged, and the evidence has not shown that the Veteran engaged in combat.  Rather, the Veteran has submitted that he has developed PTSD as a result of an incident that occurred when the Veteran was working on an aircraft and suffered a shock and was knocked 25 to 30 feet away, when he came to there was an A.P standing over him with a 30 caliber carbine revolver in his face (see October 2005 written statement from the Veteran).  The Veteran has also claimed that he has developed PTSD as a result of fear and apprehension of a nuclear war breaking out while serving on active duty (see October 2005 written statement from the Veteran).  

Various VA treatment records show that the Veteran has been diagnosed with chronic PTSD.  

October 2003 VA treatment records show that the Veteran was admitted with a chief complaint of depression problems that needed help.  

A November 2004 VA mental health note shows that the Veteran reported weird dreams about bodies falling from his service time that he witnessed after aircraft crash and he is upset that he has not given this information at his first visit, but now he worries that it may affect him and he wants to be evaluated for PTSD.  

A February 2005 VA psychological evaluation shows that the Veteran was referred for a psychological evaluation to determine if the Veteran has PTSD.  The Veteran stated that he lied on the PTSD screening questions because he was afraid he would lose his firearms.  Prior to his inpatient hospitalization in October of 2003, the Veteran stated that he sought out treatment at the New Hanover county mental health clinic in 1984 or 1985.  He stated at that time he kept having dreams of bodies falling through space with blood on their faces.  He stated initially he did not know why he was having the dreams.  The dreams started right before being discharged from the air force and continued for several years.  He later recalled seeing a 52 bomber that he worked on crashing and the crew he knew being killed.  

He stated that he has triggers that make him think about his service years.  He indicated that his triggers are anything that is related to that era.  He stated that while he was in the military he experienced a general fear that he could die due to nuclear missiles.  The Veteran stated that recent problems with the IRS is what precipitated his seeking out treatment.  He stated that his problems with the IRS caused him to experience the anxiety almost similar to the dread and strong fear that he had when away from home and his support system during the nuclear missile crisis in the service.  

The VA clinical psychologist opined that based on the current evaluative findings; there was only enough clinical evidence to render a provisional diagnosis of PTSD.  The Veteran's anxiety and irritability seemed to be more generalized and not tied to a specific traumatic event.  Test findings and his history reveal interpersonal and attachment issues.  He reports a distant relationship with his 82 year old mother and minimal contact with his children.  A large part of the Veteran's dysphoria is probably associated with these issues in addition to identity issues.  Additionally, the Veteran has problems regulating his emotions.  He is chronically stressed and becomes more agitated or withdrawn as his level of stress increases.  He uses avoidance to manage stress.  He may also react to stress with physical complaints.  Test findings suggest that the Veteran suffers from a longstanding mood disorder dysthmia and is prone to major depression episodes with suicidal ideation.  

A September 2005 VA treatment record shows that the Veteran and the examiner reviewed his trauma history screen where he cited a number of events including working underneath a bomber in a restricted, guarded area and setting off an explosion.  He was blown from underneath the plane and came to staring at a gun that was mounted on the plane.  He said that the police could have shot him because he was in a restricted area.  The Veteran recalled being told about impact points and he wondered if anyone would care if he got blown up.  He remembered feeling this fear for 6-8 weeks during the crisis and the blockade was up.  The examiner indicated that based on information from both the questionnaire and his report, the Veteran meets the criteria for PTSD.  

An October 2005 VA treatment record shows that the Veteran read his trauma impact statement and said he was able to get in touch with his feelings of fear and helplessness when he was in missile tech school during the missile crisis.  

A July 2009 letter from a Staff Psychologist at the Fayetteville VA medical center indicates that the Veteran has been regularly followed at the Fayetteville VAMC from approximately 2003 to the present.  His current mental health diagnoses include adjustment disorder with depression and anxiety, as well as PTSD.  He has been treated with individual psychotherapy and medication management over that time.  At the present, financial and legal issues with the IRS remain the Veteran's primary psychosocial stressor.  Acute stress related to the IRS precipitated one inpatient psychiatric admission.  

The Board notes that the VA has not sought a medical opinion with respect to this claim.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

In the instant claim there is evidence of a current disability as the Veteran has been diagnosed with multiple psychiatric disorders.  However, there is no evidence establishing that any psychiatric disorder manifested or occurred in service or an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service.  The claims file contains no credible supporting evidence that the claimed in-service stressor occurred.  To this end the Board notes that the VA sent the Veteran a January 2006 letter and explained the types of evidence that the Veteran could submit to corroborate his claimed stressor.  The Veteran responded in April 2006 and stated that he had either enclosed all the remaining evidence or information that would support his claim or he had no other information or evidence to give VA to support his claim.  The VA then sent the Veteran an additional letter in April 2006, once again, identifying types of evidence that the Veteran could submit to corroborate his claimed stressor

The case law is well settled that the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's statements as to the occurrence of his claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Under these circumstances (where the Veteran is not shown to have engaged in combat and the Veteran's alleged stressor is not related to the Veteran's fear of hostile military or terrorist activity) a medical opinion diagnosing PTSD after the fact does not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

Thus, though the Veteran has been diagnosed with PTSD, the Veteran's reported stressor has not been corroborated and the criteria for service connection for PTSD under 38 C.F.R. § 3.304 have not been met.  In addition, there is no medical evidence of a nexus between the Veteran's military service and any diagnosed psychiatric diagnosis.  As noted, the VA has not sought an opinion as to the etiology of any psychiatric disability for which service connection has been claimed.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The above evidence indicates that the low threshold of McLendon has not been met. While the Veteran has been diagnosed with various psychiatric conditions, there is no medical or lay evidence indicating in-service symptoms, continuity of symptomatology, or possible nexus between these disabilities and service, and the normal findings on the separation examination report are evidence against these elements.  The evidence therefore does not indicate that any of the diagnosed psychiatric conditions may be associated with service.  

For the reasons provided above, the preponderance of evidence is against the Veteran's claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.

Diabetes Mellitus, type II and prostate condition

The Veteran has contended that he has developed diabetes mellitus type, II, and a prostate condition as a result of being exposed to Agent Orange while serving on active duty.  VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam era and has one of the diseases listed in 38 C.F.R. § 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 3 8 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), See 74 Fed. Reg. 21,258 (May 7, 2009); see also 38 C.F.R. § 3.307(a)(6)(ii).  

The presumption applies to both prostate cancer and Type 2 diabetes (also known as Type II diabetes mellitus or adult- onset diabetes).  38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.309(e).  

In this case, the Veteran is not contending and the evidence does not show that the Veteran had military service in the Republic of Vietnam, rather, the Veteran has contended that he was exposed to Agent Orange when he came into contact with planes that contained Agent Orange and that he was in Loquillo, Puerto Rico when Agent Orange was used in 1966.  

Therefore, the Veteran is not entitled to presumptive service connection under 3.309(e). 

Under Combee, a Veteran who does not meet the requirements of 38 C.F.R. § 3.309 does not preclude him from establishing service connection by way of proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42   (Fed. Cir. 1994).  Therefore, the Board will consider the Veteran's claims under a theory of direct service connection. 

The Veteran has submitted an internet document which shows that Agent Orange was sprayed in Loquillo, Puerto Rico in April of 1966.  While personnel records do show that the Veteran was stationed at the Ramey Air Force Base in Puerto Rico until May 1966 there is no evidence of record (other than the Veteran's statements) which shows that the Veteran was exposed to Agent Orange.  

At the Veteran's June 2011 Board hearing, the Veteran testified that he had an enlarged prostate, he was prescribed medication and was told that everything was back to being okay.  The Veteran also testified that the treating physicians at the VA medical center expressed a correlation between the Veteran's prostate and diabetes conditions and being exposed to an herbicide.  

With respect to the Veteran's claim for a prostate condition, there is no evidence that the Veteran has a prostate disability-the Veteran has not been diagnosed with prostate cancer and the medical evidence shows that the Veteran at one time had an enlarged prostate which was treated and has resolved.  VA treatment records show that in March 2005 the Veteran was treated for hypertrophy (benign) of the prostate.  
A February 2006 VA outpatient treatment record shows that the Veteran's prostate was smooth.  A December 2007 VA nursing note shows that the Veteran had a past medical history of hypertrophy (benign) of the prostate.  An October 2008 VA outpatient treatment record shows that the Veteran's prostate was smooth. 

In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability).  Thus, even assuming that the Veteran was exposed to Agent Orange, as he posits, the Veteran is not suffering from a prostate disability and thus service connection is not warranted.  

As for the Veteran's claim for diabetes mellitus, a March 2006 private treatment record shows that the Veteran was diagnosed with diabetes mellitus, manageable by restricted diet only.  Thus, there is evidence of a current disability with respect to this claim.  However, there is no evidence that the Veteran's diabetes is related to his military service.  To this end the Board notes that although the Veteran has alleged that he was exposed to Agent Orange while serving in Puerto Rico, service department records do not indicate an exposure to herbicides, thus there is no presumption of service connection.  In addition, although the Veteran has been diagnosed with diabetes, there is no evidence that his diabetes is related to his military service.  

After considering all of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  There is no competent medical evidence which supports the Veteran's contention that his diagnosed diabetes mellitus is related to his military service.  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral ankles and knees

The Veteran has alleged that he has current ankle and knee disorders as a result of an in-service injury.  Specifically, the Veteran testified at his June 2011 Board hearing that he sustained injuries to his ankles and knees while on active duty when he was involved in an accident while driving his motorcycle.  

A February 20, 1964, service treatment record shows that the Veteran complained of knee pain.  The Veteran reported that his knee gave away when he was standing then begun to hurt and developed joint effusion.  The impression noted was traumatic arthritis.  There was no traumatic incident mentioned and no x-rays were taken.  

A March 1964 service treatment record shows that the Veteran had a history of multiple joint pain in the knees, ankles, wrists, and sometimes elbows since childhood.  All previous medical studies negative.  

A February 17, 1965, service treatment record shows that the Veteran complained of ankle pain.  X-rays were negative and there was no swelling.  

The Veteran's report of medical history at separation shows that the Veteran reported that he currently or previously had a trick or locked knee and foot trouble.  The examining physician noted that the Veteran had an occasional trick knee and that no treatment was required.  The examiner also indicated that the foot trouble noted refers to pes planus  

The Veteran was afforded a VA (fee basis) examination in January 2009.  The Veteran reported being diagnosed with arthritis of both ankles and both knees.  He stated that the conditions had existed for 40 years and that the condition was not due to trauma or injury.  

With respect to the ankle, the Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, locking and fatigability.  He did not have heat, redness, or dislocation.  He reported localized pain in both ankles that occurred constantly.  The Veteran reported that the pain was aching and oppressing with the pain level at a 6 on a scale from 1 to 10 (10 being the worst pain).  He stated that the pain comes spontaneously and is relived by rest and by Vicodin.  

With respect to the knees, the Veteran reported weakness, giving way, lack of endurance, and fatigability.  He does not have stiffness, swelling, heat, redness, locking and dislocation.  He reported localized pain in the knees which occurred constantly.  The Veteran indicated that the pain was aching, sticking, and cramping with the pain level at a 5 on a scale from 1 to 10 (10 being the worst pain).  The pain can be elicited by physical activity and comes spontaneously.  It is relieved by rest and Vicodin.  

Physical examination of the ankles revealed that there was tenderness on the right and left ankle.  The ankles showed no signs of edema, effusion, weakness, redness, heat, and guarding of movement.  There was no subluxation.  Examination of the ankles did not reveal any deformity.  X-rays of the left and right ankles were within normal limits.  There was no indication of a malunion to the os calcis on the right or the left and there was no indication of malunion of the astralgus.  The Veteran was diagnosed with chronic ankle strain.  The examiner opined that there is no evidence of arthritis on ankle x-rays and his problems likely are not related to service connected problems but are a process of aging.  

Physical examination of the knees revealed tenderness and guarding of movement bilaterally.  There were no signs of edema, effusion, weakness, redness, heat, and guarding of movement.  There was no subluxation.  Examination of the right knee revealed no locking pain, genu recurvatum, or crepitus.  Examination of the left knee revealed crepitus.  There was no genu recurvatum or locking pain.  X-rays of the left and right knee were within normal limits.  The Veteran was diagnosed with bilateral knee strain.  The examiner opined that the Veteran did not have x-ray evidence of arthritis so it is likely that the knee pain is not service connected.  

The only evidence in support of the Veteran's claims are his lay statements.  With respect to the Veteran's lay statements which have asserted a casual relationship between the Veteran's bilateral knee and ankle conditions (diagnosed as strains), the Board finds that the Veteran is not competent to offer an etiology opinion.  To the extent that the Veteran himself has related his current conditions, the Board observes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, a contention that the Veteran's bilateral ankle and knee conditions are related to service is an etiological question as to an internal disease process unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  

After considering all of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  There is no competent medical evidence which supports the Veteran's contention that his bilateral knee and ankle conditions are related to his military service.  In reaching these determinations, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Side Pain and Bilateral Shoulder Condition

In the instant case there is no evidence of a diagnosed current disability characterized by left side pain nor the bilateral shoulders.  

At the Veteran's June 2011 Board hearing, the Veteran testified that the onset of his bilateral shoulder condition was in-service when he had to work with bolting pylons onto aircrafts.  The Veteran's representative asked the Veteran if he ever sought or received medical treatment while on active duty for his shoulder.  The Veteran responded by stating: "I asked about it a few times and they just kind of poo poo'd it and went on."  

Service treatment records do not show any complaints of or treatment of a bilateral shoulder condition.  The Veteran's separation examination shows that all upper extremities (strength and range of motion) were normal.  Additionally, the Veteran's report of medical history, at separation, shows that the Veteran specifically denied currently having or having had a painful or "trick" shoulder.  The Veteran himself certified that the information supplied by him was true and complete to the best of his knowledge.  

Although the Veteran complains of left side pain, pain alone, without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The evidence does not show that the Veteran has a disability characterized by left side pain or a bilateral shoulder disability.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability).

In reaching this determination, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 


ORDER

Petition to reopen a claim for entitlement to service connection for headaches is denied.  

Petition to reopen a claim for entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for a psychiatric disorder to include PTSD is denied.  

Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to Agent Orange, is denied.  

Entitlement to service connection for prostate condition, to include as a result of exposure to Agent Orange, is denied.  

Entitlement to service connection for bilateral ankle condition to include degenerative joint disease and post traumatic arthritis is denied.  

Entitlement to service connection for bilateral knee condition to include degenerative joint disease and post traumatic arthritis is denied.  

Entitlement to service connection for a disability manifested by left side pain is denied.  

Entitlement to service connection for bilateral shoulder condition is denied.  


REMAND

The Board has determined that further development of the Veteran's claim for hyperhidrosis is warranted.  At the Veteran's June 2011 Board hearing, the Veteran testified that his service-connected condition had increased in severity since his last VA examination in January 2009.  Specifically, the Veteran testified that he has had increased trouble handling tools and paperwork as a result of his service-connected disability.  

Since the Veteran has reported that his bilateral disability had worsened since the most recent examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, the Board has no discretion and must remand these claims in order to afford the Veteran another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the left arm by an examiner with appropriate expertise to evaluate extent and severity of the Veteran's service-connected hyperhidrosis of the left arm.  The claims file and a copy of this REMAND are to be made available to and reviewed by the VA examiner in conjunction with the examination.  The evaluation of the left arm should include all necessary studies.  Based on a review of the Veteran's medical history and medical examination, and with sound medical principles, the examiner is asked to indicate whether the Veteran is unable to handle paper or tools because of moisture, and whether the condition is unresponsive to therapy.  

A complete rationale should be given for all opinions expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completion of the above and any additional notice or development deemed necessary, readjudicate the issue of entitlement to a compensable rating for service-connected hyperhidrosis of the left arm in the light of all the evidence and pertinent law.  If the benefit sought on appeal remains denied, he and his representative should be provided with a supplemental SOC and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


